Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 8-22 are allowable. The restriction requirement between groups I and II and the restriction requirement between species A and B, as set forth in the Office action mailed on 8/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/23/2019 is withdrawn.  Claims 10-20, directed to a fuel cell system remain no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of an air condition comprising a body, a plurality of tubes disposed in the inner space of the body wherein fluid flows along hollows of the tubes, wherein a plurality of micro holes are formed in the tubes to communicate with the hollows and through which air but not water passes, wherein a number of the micro holes formed in the tubes arranged to be adjacent to the air inlet is larger than a number of the micro holes formed in the tubes arranged to be adjacent to the air outlet, or a size of the micro holes formed in the tubes arranged to be adjacent to the air inlet is larger than a size of the micro holes formed in the tubes arranged to be adjacent to the air outlet; is allowable over the prior art. Claim 10, while also reciting details drawn to a fuel cell system, is allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Koo et al. (US 2014/0157819) discloses a fuel cell 300 within a vehicle. The fuel cell is supplied with air that passes through a compressor 100 and a heat exchanger 500 (analogous: air conditioner) with a humidifier 600 (see Fig 1). The heat exchanger 500 is integrally formed with the function of an evaporator 400 ([0031]). The compressor 100 may be connected to heat exchanger 500 via main line A (the inlet thereof analogous the air inlet) and may be connected with the evaporator 400 via a sub-line B diverging from the main line A ([0028]). The air in the cooled air to the humidifier through the discharging part 540 ([0030]). It is noted that Koo inherently has a component analogous the claimed body and inner space because the air received by the receiving part 520 is connected to the discharging part 540 (see Fig 1, [0030]). However, Koo does not explicitly disclose details about tubes inside the heat exchanger nor micro holes formed on the tubes.
Kim et al. (US 2006/0054312) discloses an evaporator that uses micro-tubes and has a structure of a heat exchanger using micro-channel tubes (abstract). The evaporator includes heat exchanging units 20 and 30 each of which includes a plurality of micro-channel tubes 43 ([0048]). The arrangement allows the evaporator to uniformly distribute the refrigerant while having a small size and high efficiency ([0075]-[0077]). However, Kim does not explicitly disclose details about micro holes formed on the tubes or the number or size distribution over the micro holes.
Bhatti et al. (US 2007/0074866) discloses an electronics cabinet for storing a plurality of electronic devices therein and includes a fan and an evaporative cooler 30 (abstract). The fan draws a flow of air into the cabinet and the evaporative cooler removes heat from the flow of 
Tanaka et al. (US 2005/0110172) discloses a humidifier wherein gas conduit 17 (analogous: inlet manifold) feeds into a distributor 16 with a plurality of vent holes 15a-e wherein the vent hole having the smallest opening is disposed directly below the gas conduit and the opening area is gradually increased ([0027]). Tanaka teaches that by designing the vent holes such that the opening areas (amount of open areas) is different from each other, the difference of flow path resistances are compensated ([0028]). However, while the vent holes 

Reyzin et al. (US 2009/0100854) teaches an evaporative cooler assembly 20 including an evaporative cooler 24 in fluid communication with a condenser 22 (abstract, [0012]). The evaporative cooler has a cooler housing 48 including a front wall 50 and a side wall 52 in an L-shape ([0018]). The cooler housing 48 defines an open air inlet side 54 opposite to the short leg of the L-shape (the side wall 52) ([0018]). A plurality of spaced apart parallel plates 58 extend horizontally and transversely to the walls 50,52 is disposed in the cooler housing 48 ([0018]). The cooler housing 48 is closed over the air outlet side 56 between alternate pairs of plates 58 to define dry channels 60, and the cooler housing 48 is closed over the air inlet side 54 adjacent of the alternate pairs of the plates 58 to define wet channels 62 ([0018]). Every other plate 58 in the cooler housing 48 includes a plurality of apertures 72 having circular cross sections ([0022]). The plurality of air apertures 72 convey air out of each of the respective dry channels 60 into at least one of the chambers 66 of the wet channels 62 where the air evaporates the liquid from the wicking material and is then directed out the air outlet side 56 ([0022]). Each of the apertures 72 defines a different cross-sectional area for controlling the amount of air conveyed into each of the chambers 66 of the wet channels 62 ([0023]). The cross-sectional area of the each of the plurality of apertures 72 incrementally increases ([0023]). The incrementally increasing cross-sectional areas of the apertures 72 directs the greatest volume of air to the desuperheat region of the condenser 22 (the hotter end, and more downstream 
Wright (US 1,966,275) discloses an apparatus for conditioning air. Air is brought in through an inlet 12 where it splits to air baffles 24 or a bottom portion 28. The air from the bottom portion is moved into tubes 42, and the air that passes through the baffles 24 passes through water supplied by spray heads 26 where the water is evaporated and thus the air is cooled (P1/L95-107). The cooled air passes between the tubes 42 (see Fig 1). While the tubes can be designed to be corrugated or rifled to enhance heat transfer (P1/L90-97), the tubes do not have holes or micro holes.
Munters et al. (US 4,002,040) discloses an apparatus providing conditioning of an air stream (abstract). Atmospheric air is taken in by means of a fan 28 and divided into a stream 30 of air to be conditioned which passes through a group of channels 12 in the heat exchanger 10 (Fig 1, C2/L35-40). A branch or auxiliary stream of air moves vertically according to line 32 in a downward direction through the second group of channels 20 of the heat exchanger (Fig 1, C2/L40-43). The group of walls 22 in the channels 20 is wetted by water being supplied from above by a sprayer means 34 (Fig 1 and 6, C2/L43-45). By causing air and water to pass through the channel system 20 in the same direction, the air assists in rapidly removing the excess of water supplied to the layers 22 (C2/L56-59), and thus evaporative cooling. However, Munters does not teach or disclose holes or micro holes between the first group of channels 12 and the second group of channels 20, let alone the number or size distribution of said holes or micro holes.
Iritani et al. (US 2002/0157417) discloses an evaporator 12 constructed such that bundles of heat exchanger tubes 15 for flowing cold water are disposed inside the container 14 for admitting cooling medium (abstract). When a total cross sectional area of the heat 
Thus, the best combination of prior art is Koo in view of Kim, Bhatti, and Reyzin. Koo teaches a heat exchanger with an evaporator. Kim teaches using micro-channel tubes in an evaporator. Bhatti teaches openings. While Reyzin teaches apertures (micro holes) of different sizes or different numbers to direct air, the distribution of apertures direct air in a different manner as claimed, and thus does not render the claimed limitations obvious. Therefore the claims are allowable because the prior art does not render obvious the size or distribution of micro holes in the tubes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725